  Case 3:20-cv-00546-JPG Document 7 Filed 07/16/20 Page 1 of 5 Page ID #22




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD V. SNOWDEN,                               )
                                                  )
                 Plaintiff,                       )
                                                  )
 vs.                                              )          Case No. 20-cv-00546-JPG
                                                  )
 MAGISTRATE JUDGE DALY,                           )
 AND AUSA AMANDA ROBERTSON,                       )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Donald V. Snowden, a detainee at Jackson County Jail (“Jail”) in Murphysboro,

Illinois, filed a self-styled “Verified Complaint for Injunctive Relief” against United States

Magistrate Judge Reona Daly and Assistant United States Attorney Amanda Robertson on

June 9, 2020. (Doc. 1). The case was opened pursuant to 28 U.S.C. § 1331. Snowden challenges

an Order of Detention (Doc. 19) and an Order Denying Motion for Reconsideration of Bond

(Doc. 63) entered by Magistrate Judge Daly in his pending criminal case, United States v.

Snowden, No. 19-cr-40081-JPG (S.D. Ill. 2019) (“criminal case”). Snowden claims he was

coerced into waiving his right to a detention hearing and has been held in pretrial confinement ever

since, in violation of his constitutional rights. (Doc. 1, pp. 1-10). He seeks declaratory judgment

and injunctive relief. (Id.).

        Snowden commenced this action without prepayment of the $400.00 filing fee and without

submitting an application for leave to proceed in forma pauperis. On June 9, 2020, the Court

ordered him to do one or the other within thirty (30) days. (Doc. 2). Snowden complied with this

Order by paying the full filing fee on July 7, 2020. This matter is now ripe for review.


                                                 1
  Case 3:20-cv-00546-JPG Document 7 Filed 07/16/20 Page 2 of 5 Page ID #23




        The Complaint is before the Court for preliminary review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints to filter out nonmeritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to state a claim

for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C.

§ 1915A(b). As this stage, the factual allegations in the pro se complaint are liberally construed

in favor of the plaintiff.

                                          The Complaint

        The following allegations are set forth in the Complaint (Doc. 1, pp. 1-10): Snowden is

currently detained at Jackson County Jail, where he is awaiting trial on charges of distributing

methamphetamines in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). See United States v.

Snowden, No. 19-cr-40081-JPG (S.D. Ill. 2019) (“criminal case”). On September 19, 2019, he

filed a written waiver of detention hearing. (Doc. 18, criminal case). The waiver was accepted as

knowing, and an Order of Detention was entered. (Doc. 19, criminal case). Snowden now claims

that his waiver was obtained through coercion. (Doc. 1, pp. 1-10). He seeks to withdraw the

waiver and to present evidence of his eligibility for pretrial release pursuant to 18 U.S.C. § 3142.

However, his pro se Motion for Reconsideration of Bond was denied. (Docs. 58 and 63, criminal

case). Were he allowed to withdraw his waiver and represent himself, Snowden would testify,

present evidence, present witnesses, and cross-examine adverse witnesses. Snowden claims that

his inability to do so has resulted in violations of his rights to equal protection and due process of

the law under the Fifth and/or Fourteenth Amendments. (Doc. 1, pp. 5, 7, 9).

                                             Discussion

        This case was opened pursuant to 28 U.S.C. § 1331 and Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). Snowden did not identify any basis for jurisdiction in the Verified

Complaint for Injunctive Relief. (Doc. 1). As a threshold matter, this Court must therefore
                                                  2
  Case 3:20-cv-00546-JPG Document 7 Filed 07/16/20 Page 3 of 5 Page ID #24




consider whether the suit was properly brought as a civil rights action or whether it should have

been brought as some other type of action.

       Bivens provides a limited remedy for certain violations of federal constitutional law by

persons acting under color of federal authority. Ziglar v. Abbasi, -- U.S. --, 137 S.Ct. 1843, 1856-

57 (2017). Generally, judges and prosecutors are entitled to absolute immunity from suit for

decisions made in the normal judicial process. See, e.g., Mireles v. Waco, 502 U.S. 9, 9-12 (1991)

(judges); Imbler v. Pachtman, 424 U.S. 430, 431 (1976) (prosecuting attorneys); Cross v. Fiscus,

830 F.2d 755, 756 (7th Cir. 1987) (“When a Bivens action is available, a series of qualified and

absolute immunities may be set up in defense.”). Snowden challenges two decisions made in the

normal judicial process.

       Bivens cannot be used as a vehicle to attack a pending criminal case or to obtain release

from confinement. Bivens does not authorize the Court to enjoin the enforcement of the Order of

Detention (Doc. 19, criminal case) or to compel reversal of the Order Denying Motion for

Reconsideration of Bond (Doc. 63, criminal case). This is the singular focus of Snowden’s

Verified Complaint for Injunctive Relief. (Doc. 1).

       This is not the first time Snowden has attempted to use Bivens to challenge his criminal

case. He filed a Bivens action to attack his pending criminal charges in Snowden v. Ehler, Case

No. 19-cv-01319-JPG (S.D. Ill. filed Dec. 2, 2019). This Court dismissed the Complaint without

prejudice on March 10, 2020. (Doc. 15). In the dismissal order, the Court explained, “Plaintiff

cannot use Bivens to attack his pending criminal charges or obtain release from confinement. This

appears to be his primary motivation for filing this suit.” (Doc. 15, p. 3). The Court’s prior

dismissal order may explain why Snowden did not identify any jurisdictional basis for bringing

his Verified Complaint for Injunctive Relief on June 9, 2020. (Doc. 1).



                                                 3
    Case 3:20-cv-00546-JPG Document 7 Filed 07/16/20 Page 4 of 5 Page ID #25




        Had he filed a Petition for Writ of Mandamus, Snowden would have fared no better. See

28 U.S.C. §§ 1361 and 1651. Section 1361 establishes jurisdiction for a federal court to compel a

federal official or agency to perform a duty that is owed to the petitioner. See 28 U.S.C. § 1361.

Three elements must be satisfied to issue a writ: (1) a petitioner’s clear right to the relief sought;

(2) a plainly defined and peremptory duty on the part of the respondent to do the act in question;

and (3) no other adequate remedy at law. Burnett v. Bowen, 830 F.2d 731, 739 (7th Cir. 1987).

The Court must deny a petition when any of these three elements are missing. See Ahmed v. Dept.

of Homeland Security, 328 F.3d 383, 387 (7th Cir. 2003). Snowden fails to address any of these

elements, let alone satisfy them. Accordingly, he would not be entitled to a writ of mandamus.

        The Verified Complaint for Injunctive Relief does not survive Section 1915A review and

shall be dismissed with prejudice. As the Court previously explained when dismissing his prior

Bivens Complaint, Snowden should pursue all available defenses in his criminal case. Snowden v.

Ehler, Case No. 19-cv-01319-JPG (S.D. Ill.) (Doc. 15, pp. 3-4). If he is unsatisfied with the results,

he may bring a direct appeal or pursue a collateral attack of his conviction and/or sentence.

Snowden may separately challenge the fact or duration of his confinement by filing a petition for

writ of habeas corpus.1 See 28 U.S.C. § 2241; Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

However, he is entitled to no relief pursuant to Bivens, 28 U.S.C. § 1331, or 28 U.S.C. § 1361, and

an amendment to the Verified Complaint would be futile. Larkin v. Galloway, 266 F.3d 718, 722

(7th Cir. 2001). Accordingly, this case shall be closed.




1
 The Court does not construe the “Verified Complaint for Injunctive Relief” as a habeas petition. Snowden
did not name the proper respondent, and he did not mention any request for habeas relief. See 28 U.S.C.
§§ 2242, 2243 (“The writ, or order to show cause shall be directed to the person having custody of the
person detained.”); Rumsfeld v. Padilla, 542 U.S. 426 (2004).

                                                   4
  Case 3:20-cv-00546-JPG Document 7 Filed 07/16/20 Page 5 of 5 Page ID #26




                                           Disposition

       IT IS ORDERED that the Verified Complaint for Injunctive Relief (Doc. 1) is

DISMISSED with prejudice for failure to state a claim for relief. This Order does not preclude

Snowden from pursuing relief in his underlying criminal case, a direct appeal, collateral attack, or

habeas petition. However, the dismissal counts as a “strike” under 28 U.S.C. § 1915(g).

       If he wishes to appeal this dismissal, the Notice of Appeal must be filed with this Court

within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). A Motion for Leave to

Appeal In Forma Pauperis should set forth the issues Snowden plans to present on appeal. See

FED. R. APP. P. 24(a)(1)(C). If he does choose to appeal, Snowden will be liable for the $505.00

appellate filing fee irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C.

§ 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181

F.3d 857, 858-59 (7th Cir. 1999). Moreover, if the appeal is found to be nonmeritorious, he may

also incur a “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil Procedure

59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be

filed no more than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline

cannot be extended. However, a Rule 60(b) motion for relief from a final judgment, order, or

proceeding does not toll the deadline for an appeal.

       The Clerk shall CLOSE THIS CASE and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 7/15/2020


                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                 5
